
	

114 S3079 IS: Fairness, Accountability, and Certainty for Taxpayers in Coal Leasing Act
U.S. Senate
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3079
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2016
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To improve the management of the Federal coal leasing program.
	
	
		1.Short title
 This Act may be cited as the Fairness, Accountability, and Certainty for Taxpayers in Coal Leasing Act.
 2.Sense of the Senate relating to a review of the Federal coal leasing programIt is the sense of the Senate that— (1)the Federal coal leasing program should be reviewed—
 (A)to ensure that taxpayers receive a fair rate of return for Federal minerals; (B)to provide appropriate transparency; and
 (C)to ensure that management of Federal land and minerals is in the public interest; (2)the responsible development of coal resources on Federal land provides an important source of jobs and revenue for States and local economies; and
 (3)the review under paragraph (1) should be completed as soon as practicable after the date of enactment of this Act.
 3.Deadline for Completion of a Programmatic Environmental Impact StatementNot later than January 15, 2021, the Secretary of the Interior shall complete the programmatic review of coal leasing on Federal land described in section 4 of Secretarial Order 3338, issued by the Secretary of the Interior on January 15, 2016.
		4.Royalty Policy Committee
 (a)In generalTo ensure consultation with key State, tribal, environmental, energy, and Federal stakeholders, not later than 180 days after the date of enactment of this Act, the Secretary of the Interior (referred to in this section as the Secretary) shall reestablish the Royalty Policy Committee (referred to in this section as the Committee) in accordance with the charter of the Secretary, dated March 26, 2010, as modified by this section.
 (b)DutiesThe Committee shall— (1)provide advice to the Secretary, acting through the Director of the Office of Natural Resource Revenue, on the management of Federal and Indian mineral leases and revenues under the law governing the Department of the Interior;
 (2)review and comment on revenue management and other mineral and energy-related policies; and (3)provide a forum to convey views representative of mineral lessees, operators, revenue payers, revenue recipients, governmental agencies, and public interest groups.
 (c)AdvisoryThe duties of the Committee shall be solely advisory. (d)MeetingsThe Committee shall meet at least once a year at the request of the Secretary.
 (e)DurationThe charter of the Committee may be renewed in 2-year increments by the Secretary. (f)Membership (1)In generalSubject to paragraph (2), the Secretary shall appoint non-Federal members and alternates to the Committee for a term of up to 3 years.
				(2)Terms
 (A)In generalThe terms of non-Federal Committee members and alternates shall be staggered to preserve the integrity of the Committee.
 (B)TermsExcept as provided in subparagraph (C), the terms of new or reappointed non-Federal members of the Committee shall be 3 years.
 (C)Shorter termsIf a term of 3 years would result in more than 1/3 of the terms of the non-Federal members expiring in any year, appointments of non-Federal members may be extended for 1 year or 2 terms to provide continuity of the Committee.
					(D)Maximum number of years
 (i)In generalSubject to clause (ii), non-Federal members may not serve more than 6 consecutive years as a member of the Committee.
 (ii)ReappointmentAfter a 2-year break in service, any non-Federal member who has served 6 consecutive years shall be eligible for reappointment to the Committee.
 (3)MeetingsThe Secretary may revoke the appointment of a member of the Committee and the alternate if the appointed member or alternate fails to attend 2 or more consecutive meetings of the Committee.
 (4)Balanced representationCommittee members shall be comprised of non-Federal and Federal members in order to ensure fair and balanced representation with consideration for the efficiency and fiscal economy of the Committee.
 (5)Discretionary serviceAll members of the Committee shall serve at the discretion of the Secretary. (6)Non-Federal membersIn appointing non-Federal members of the Committee, the Secretary shall appoint up to—
 (A)5 members who represent States that receive over $10,000,000 annually in royalty revenues from Federal leases;
 (B)5 members who represent Indian tribes; (C)5 members who represent various mineral or energy interests, including at least 1 member who represents labor interests; and
 (D)5 members who represent public interest groups, including groups representing taxpayers and groups with academic expertise.
 (7)Federal membersThe following officials, or their designees, shall be nonvoting, ex-officio members of the Committee:
 (A)The Assistant Secretary of Indian Affairs. (B)The Director of the Bureau of Land Management.
 (C)The Director of the Office of Natural Resources Revenue. (g)Subcommittees (1)In generalSubject to the approval of the Secretary and paragraph (2), subcommittees or workgroups of the Committee may be formed for the purposes of compiling information or conducting research.
 (2)AdministrationSubcommittees or workgroups of the Committee shall— (A)act only under the direction of the Committee; and
 (B)report their recommendations to the full Committee for consideration. (3)AppointmentThe Committee Chair, with the approval of the Secretary of the Interior, shall appoint subcommittee or workgroup members.
 (4)MeetingsSubcommittees and workgroups of the Committee shall meet as necessary to accomplish assignments, subject to the approval of the Secretary and the availability of resources.
				5.Emergency leasing
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall amend section 3425.1–4 of title 43, Code of Federal Regulations, and Secretarial Order 3338, issued by the Secretary of the Interior on January 15, 2016, to authorize earlier emergency leasing than is authorized under section 3425.1–4 of title 43, Code of Federal Regulations (as of the date of enactment of this Act).
 (b)AdministrationIn carrying out subsection (a), the Secretary of the Interior shall substitute 4 years for 3 years each place it appears in section 3425.1–4 of title 43, Code of Federal Regulations, for the duration of the programmatic review of the Federal coal program and the limitations on the issuance of Federal coal leases described in Secretarial Order 3338 issued by the Secretary of the Interior on January 15, 2016.
			
